REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2020 has been entered.
 
Reasons for Allowance
Claims 3-22 are allowed. 
Relevant prior art includes:
Johnson et al. (US Patent Application 2008/0004618), hereinafter Johnson, teaches a medical device for performing a diagnostic or therapeutic procedure within a subject (Johnson, Abstract), comprising: an elongate body having a longitudinal axis, the elongate body comprising a polymeric material and having a proximal end and a distal end (Johnson, Fig. 1; ¶[0106]), the distal end configured to be inserted into a lumen or duct of the subject (Johnson, ¶[0003]; insertion into the heart or a chamber of the heart constitutes a lumen); one or more elongate electrically-conductive tracings carried on and extending substantially longitudinally along a first surface of the elongate body and configured to carry a signal (Johnson, Fig. 1, tracings 102 carried on surface of body 112, ¶[0050]). Johnson teaches that the device may comprise one or more elongate conductive wires extending substantially longitudinally within the elongate 
Salahieh et al. (US Patent Application 2014/0357956), hereinafter Salahieh, teaches an energy delivery device wherein electrodes are used to measure impedance (Salahieh, ¶[0138]). 
Jensrud et al. (US Patent Application Publication 2016/0345857), hereinafter Jensrud, teaches that in a system with multiple traces on an elongate tube of a catheter (Jensrud, Fig. 11B, traces 34), sensors and traces may be on the interior (Jensrud, ¶[0138]) or exterior (Jensrud Fig. 11B) surface of the tube.
O’Dea et al. (US Patent Application Publication 2010/0228202) teaches conductive elements in the wall of an elongated catheter (O’Dea, Fig. 14, electrode wires 10 in wall 91), but does not teach that each is in its own lumen.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest that three or more conductive wires may be carried along the length of a lumen, each in separate lumina within the circumferential wall of a larger lumen, each carrying a separate signal, and arranged unevenly around the outer member, wherein there are also two or more elongate conductive tracings along the surface of the body. The Johnson reference specifically teaches away from putting conductive elements in lumina versus being embedded and integrally formed with the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792